Citation Nr: 1105111	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
claimed as skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to November 1985.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO). 

The Veteran's May 2007 Substantive Appeal reflects that he was 
appealing the denial of service connection for three issues: low 
back condition, right side numbness, and skin cancer.  In a 
December 2008 decision, the RO granted service connection for the 
Veteran's low back condition, right leg radiculopathy, and 
squamous cell (but not basal cell) carcinoma.  This decision 
represents a complete grant of two of the Veteran's issues on 
appeal, so they are no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The evidence shows that over the course of the appeals period, 
the Veteran has suffered both from basal cell and squamous cell 
carcinoma.  In a December 2008 addendum to a July 2008 VA 
examination, a VA doctor found that it was at least as likely as 
not that his squamous cell carcinoma was due to or a result of 
second degree burns that the Veteran suffered while he was in 
service.  The examiner also concluded that the Veteran's basal 
cell carcinoma was not related to these burns, stating that while 
"skin burns can predispose an individual to squamous cell 
carcinoma," no such link existed between basal cell carcinoma 
and skin burns.

Neither the July 2008 examination nor the December 2008 addendum 
addressed whether the Veteran's skin cancer was related to the 
skin lesions noted in October 2004 service treatment records.  An 
opinion in this regard should be sought.    

Further, in an October 2010 letter to the Board, the Veteran 
detailed his post-service treatment for his skin problems and 
provided releases to obtain medical records from his providers.  
On remand, the RO/AMC should seek to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, appropriate attempts should be made 
to obtain copies of the records of the 
Veteran's treatment from the Brevard Skin and 
Cancer Center; the University Physicians 
Dermatology Center at Shands Medical Plaza; 
Dr. Richard Childers; and Dr. Nancy Ling, as 
identified in the Veteran's October 2010 
correspondence.  

2.  After the above development has been 
completed, the RO/AMC should obtain a VA 
opinion as to the etiology of the Veteran's 
basal cell carcinoma.  The file should be 
referred to the individual who examined the 
Veteran in July 2008, or if that person is 
not available, to another qualified 
individual for an opinion as to whether the 
Veteran's basal cell carcinoma had its onset 
in service.  

If is not possible to offer an opinion 
without scheduling the Veteran for an 
examination, then such an examination should 
be provided.  Also, the reviewer should note 
in any report provided that the file was 
reviewed.  

Specifically, the opinion should set out 
whether it is at least as likely as not 
(i.e., a 50 percent probability or greater) 
that the Veteran's current basal cell 
carcinoma is etiologically related to the 
lesions noted in his October 1984 service 
treatment records.  

The examiner should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  If the examiner is 
unable to render a determination, she/he 
should so state and indicate the reasons.

3.  The RO/AMC should then readjudicate the 
Veteran's claim.  If action remains adverse 
to the Veteran, provide the Veteran and his 
representative with a supplemental statement 
of the case, allow an appropriate opportunity 
to respond, and thereafter return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


